Order entered September 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00489-CV

       WELLINGTON REALTY, LLC AND DAVID R. SHAFFER, JR., Appellants

                                               V.

     SCOTT O'GRADY, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF
                  WELLINGTON REALTY, LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-06133

                                           ORDER
       Before the Court is appellants’ September 13, 2019 agreed motion to abate the appeal.

The parties seek a seventy-day abatement to allow them an opportunity to close their settlement

agreement and exchange consideration.

       We GRANT the motion to the extent we ORDER appellants to file either a motion to

dismiss or a status report no later than November 22, 2019.

                                                      /s/     ERIN A. NOWELL
                                                              JUSTICE